Citation Nr: 1008012	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  94-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for back and psychiatric disorders.  The 
Veteran subsequently moved and jurisdiction of his claims was 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.  

In support of his claim, the Veteran testified at a hearing 
before RO personnel in February 1995.  

The Board remanded this case in January 1998 and July 2003 
for further development.  

This case once again reached the Board in December 2004, at 
which time the Board issued a decision denying the current 
two claims at issue.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a December 2006 Order, the Court set 
aside the Board's decision and remanded both issues to the 
Board for proper compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

The VA Office of General Counsel, on behalf of the Secretary, 
appealed the case to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  However, in 
February 2008, the Federal Circuit Court summarily affirmed 
the judgment of the Court.  The Federal Circuit remanded the 
case to the Board for further development consistent with the 
instructions of the Court's previous Order.  

The Board remanded this case in November 2008 for yet further 
development.  The case is once again before the Board and 
ready for appellate review.

As previously pointed out, in September 2002, the Veteran 
submitted a claim for nonservice-connected pension benefits.  
He subsequently followed up with a December 2008 VA Form 21-
0517-1 (Improved Pension Eligibility Verification Report).  A 
complete and thorough review of the claims folder indicates 
that the San Juan RO has not adjudicated this issue.  The 
claim of entitlement to nonservice-connected pension benefits 
is not inextricably intertwined with the current appeal and 
is, therefore again, referred to the San Juan RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's treatment in service for a transitory low 
back strain in February 1991 is not related to his current 
lumbar strain.    

2.  The Veteran was discharged from the US Navy after been 
diagnosed as suffering from a personality disorder.

3.  A personality disorder is not a "disease" or "injury" 
under the meaning of applicable law and regulation for VA 
purposes; in addition, the Veteran did not incur a 
superimposed disease or injury upon his personality disorder 
in service.

4.  There is insufficient evidence of a psychiatric disorder 
during service or of a psychosis within one year after 
service.

5.  The evidence of record reflecting no nexus between the 
Veteran's current psychiatric disorders and his military 
service is more probative than and outweighs the evidence of 
record in support of a nexus.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2002, 
December 2003, March 2004, and November 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the November 2008 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of VCCA notice, In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ, i.e., RO decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini II  that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  

The Federal Circuit Court and Veterans Claims Court have 
since interpreted this to mean providing any necessary notice 
and going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a Statement of the Case (SOC) 
or Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, VA 
may cure a timing of notice defect by taking proper remedial 
measures, such as issuing a fully compliant VCAA notice and 
subsequent SSOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the December 2009 SSOC.  Therefore, because VA 
cured the timing error as well as the content error, any 
previous errors in timing and content are now harmless.  
Stated another way, VA's issuance of a SSOC in December 2009 
following the remedial VCAA notice letter cured the timing 
error, such that there is no prejudicial error in the timing 
of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the 
Board concludes prejudicial error in the timing or content of 
VCAA notice has not been demonstrated.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), Social Security 
Administration (SSA) records, relevant VA medical 
examinations and opinions, and VA treatment records.  In 
addition, the Veteran has also submitted several personal 
statements, several service personnel records (SPRs), 
additional STRs, private medical evidence, and hearing 
testimony.  The Veteran also has had several VA examinations 
addressing the etiology of his low back and psychiatric 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 8-85 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  Neither the Veteran nor his representative 
has stated that any additional evidence remains outstanding.  
The Board is also satisfied as to compliance with its most 
recent November 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  The Board has also complied with the instructions 
of the Court and Federal Circuit Court in the present case.  
Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  

Governing Law and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis or psychoses, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Low Back Disorder

The Veteran maintains that his current low back problems 
resulted from an injury sustained during service in February 
1991 while pushing his car or moving furniture.  He asserts 
that he has experienced low back pain since the time of his 
low back injury during service.  See April 1994 Substantive 
Appeal; February 1995 hearing testimony. 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present 
case, the March 2004 VA examiner diagnosed the Veteran with a 
lumbar strain.  VA X-rays dated in March 2004 revealed a 
straightening of the lumbar lordosis, which could be related 
to muscle spasm.  The X-rays were otherwise unremarkable.  
Thus, there is sufficient evidence of a current low back 
disorder.  Consequently, the determinative issue is whether 
this condition is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the Veteran's claim fails.

STRs reveal that the Veteran was treated on February 1st, 5th, 
and 19th of 1991 for an acute lumbar strain, an acute lumbar 
muscle spasm, and a resolving lumbar strain.  This injury 
occurred after the Veteran pushed a car or a cart for 200 
yards.  The Veteran was prescribed medication, bed rest, and 
was placed on light duty for two weeks.  This in-service 
treatment provides some evidence in support of his claim.  
However, subsequently, in-service examinations dated in June 
1991 and November 1991 (at separation) are negative for any 
low back disorder.  Moreover, the Veteran denied recurrent 
back pain at both examinations.  These particular STRs 
provide evidence against a finding for a chronic low back 
disorder in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.

Post-service, with regard to continuity of symptomatology, 
the evidence of record is somewhat mixed.  In this respect, 
the Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

With regard to continuity of symptomatology, the Board 
acknowledges that one year after service, at a November 1992 
VA psychological examination, the Veteran reported chronic 
low back pain since service.  In addition, at a November 1992 
VA general medical examination, the Veteran was diagnosed 
with a chronic lumbosacral back strain.  Moreover, a private 
treatment record dated in April 1993 noted that the Veteran 
had reported low back pain since the time of his military 
injury.  In light of this, there is some lay and medical 
evidence then of continuity of symptomatology demonstrated 
shortly after service, which is a significant factor in a 
service connection claim.  38 C.F.R. § 3.303(b); cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
However, with regard to continuity of symptomatology, the 
above evidence is outweighed by the competent and credible 
findings of the March 2004 VA examiner.  That is, the VA 
examiner opined that it is not as likely as not that the 
Veteran's present lumbar strain is secondary to his military 
service.  The examiner conceded that the Veteran was treated 
for a lumbar strain in February 1991 during service.  
Regardless, the examiner reasoned that on two subsequent 
reports of medical history during service, the Veteran did 
not report any continuing low back pain, and no back pain was 
assessed upon physical examination.  Therefore, the examiner 
believed that the lumbar strain experienced by the Veteran 
during service was "transitory" in nature.  Thus, there is 
clear, competent medical evidence that is flatly against a 
nexus finding.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  This opinion was thorough, 
supported by an explanation, based on a review of the claims 
folder, and supported by the Veteran's STRs.  The Board finds 
that this negative medical opinion is entitled to great 
probative weight against the claim, and outweighs the other 
evidence of record.  


In making this determination, based on recent case law, it 
would appear that the Veteran is indeed competent to testify 
to the fact that the lumbar strain he experienced in service 
is the same condition he is currently diagnosed with.  
Davidson, 581 F.3d at 1316; Barr, 21 Vet. App. at 307-09.  
Regardless, as to probative value, the Board concludes the 
Veteran's lay assertions are outweighed in this case by his 
STR examinations in which he denied subsequent low back 
symptoms as well as the findings of the March 2004 VA 
examiner.  Barr, 21 Vet. App. at 310.  

Furthermore, post-service, since there is no objective 
indication of arthritis within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this vein, November 1992 VA X-rays 
were negative for arthritis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's low back disorder claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  The claim is denied.

  Analysis - Psychiatric Disorder

The Veteran contends that his training as an air traffic 
controller during his military service caused his current 
psychiatric problems.  See April 1994 Substantive Appeal; 
February 1995 hearing testimony; July 2002 personal 
statement.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present 
case, the Veteran has been diagnosed with personality 
disorders, a panic disorder with agoraphobia, major 
depressive disorder, affective disorder, and a generalized 
anxiety disorder.  See April 2004 VA psychiatric examination 
and July 2002 VA psychological examination; private 
psychiatric examination reports of Dr. R.B., MD., dated in 
May 1997, July 2002, and January 2004; and SSA disability 
records.  Thus, there is sufficient evidence of current 
psychiatric and personality disorders.  

However, upon review of the evidence of record, service 
connection for a psychiatric disorder is not warranted.  

STRs reflect that while he was serving in the US Navy, the 
Veteran did receive some treatment for what was initially 
diagnosed as a psychiatric disorder.  Specifically, in 
October 1991, he was initially hospitalized for suicidal and 
homicidal thoughts, and diagnosed with an acute anxiety 
reaction and an adjustment disorder.  Moreover, he was 
eventually found to be unfit for duty as a result of his 
mental problems.  Specifically, the record reflects that in 
October 1991, the Veteran was admitted to the Jacksonville 
Naval Hospital for a three-day period of observation.  

But upon completion of the three days of observation, the 
examiner noted the following:

. . . At no time did he manifest . . . 
evidence of a treatable, axis I mental 
illness.  He remained focused on his 
discontent with Navy life and his 
feelings of being mistreated by others in 
his current command.  He remained focused 
on feeling that being out of the Navy 
would be his best option.  At no time did 
he manifest suicidal or homicidal 
ideation, plans, or intent.  His 
longstanding difficulties with authority, 
poor anger control, and discipline 
problems are consistent with the 
diagnosis of personality disorder.

On the basis of that observation, it was recommended that the 
Veteran be discharged from the Navy as soon as possible.  
Although the examining physician initially admitted the 
Veteran to the hospital for treatment of an adjustment 
disorder with mixed feelings, after  three days of "an 
extensive psychiatric evaluation over the course of 
hospitalization," he reclassified the Veteran's psychiatric 
condition as a personality disorder, not otherwise specified.  
There was no diagnosis for any psychiatric condition.  
Approximately one month later, at the end of November 1991, 
the Veteran was administratively discharged from the US Navy.  
SPRs submitted by the Veteran reveal that the Veteran 
received mixed personnel evaluations during his military 
service.  

Post-service, shortly after discharge, private and SSA 
medical records reveal that the Veteran attempted suicide 
with a gun on at least two occasions in September 1992 and 
January 1993.  A November 1992 VA psychological examiner 
diagnosed the Veteran with adjustment disorder with 
depression.  A private examination conducted in March 1993 
reveals a diagnosis of panic disorder with agoraphobia.  A 
history of abuse from his father was cited as a factor, but 
no mention was made of him military service.  In any event, 
it is clear that the Veteran manifested mental health 
symptoms a short time after his military service.  

The Board observes that STRs and post-service VA and private 
treatment records have diagnosed the Veteran with various 
personality disorders.  Congenital or developmental defects 
such as personality disorders, mental deficiency, and mental 
retardation are not "diseases" or "injuries" within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature." VAOPGCPREC 82-90.  Service connection is 
generally precluded for any such defects.  However, evidence 
of additional disability resulting from a mental disorder 
that is superimposed upon and aggravates a congenital defect 
such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 
(July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
In addition, a personality disorder, mental deficiency, or 
mental retardation that is secondary to a service-connected 
mental disorder by way of 38 C.F.R. 3.310(a) may also be 
service-connected.  See 38 C.F.R. § 4.127.

The Board now turns to the central issue in this case - 
whether there is sufficient evidence of a nexus between the 
Veteran's current psychiatric disorders and his military 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In this regard, the medical 
evidence of record on this determinative issue of a nexus 
includes several unfavorable medical opinions from VA 
examiners and several favorable medical opinions from a 
private physician.  The Board concludes the negative opinions 
suggesting no nexus outweigh the favorable positive opinions, 
which were not based on a review of the claims folder.   

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive evidence, the Veteran underwent private 
psychiatric examinations by Dr. R.B. dated in May 1997, July 
2002, and January 2004.  He diagnosed the Veteran with major 
depression and a personality disorder.  He opined that the 
Veteran became depressed after serving as an air traffic 
controller in the Navy.  In his July 2002 evaluation, Dr. 
R.B. wrote that he believed the Veteran became emotionally 
ill because of the severe stress of his military duties.  In 
his January 2004 opinion, Dr. R.B. insinuates that during 
service the Veteran's stressful duties as an air traffic 
controller aggravated his personality disorder, causing 
depression.  That is, Dr. R.B. seems to imply aggravation of 
his personality disorder during service by superimposed 
disease or injury, although Dr. R.B.'s language, reasoning, 
and conclusions are not entirely clear.  Moreover, Dr. R.B. 
did not appear to have access to the entire claims folder, 
including the Veteran's STRs.  As to additional favorable 
evidence, the SSA did find that the Veteran was disabled and 
that his psychiatric disability began the day after he was 
discharged from the US Navy in November 1991.  In making the 
determination, the SSA found that the Veteran from suffering 
from an affective disorder and an anxiety related disorder.  
A second determination was made in December 1997 in which the 
SSA concluded that the medical diagnoses were major 
depression and a personality disorder.  Overall, this 
evidence provides some probative support for the Veteran's 
claim.   

As to the negative evidence, a VA psychological examination 
was performed on the Veteran in July 2002.  Upon completion 
of the examination, the Veteran was given diagnoses of a 
generalized anxiety disorder with depressive features and a 
personality disorder.  The examiner went on to discuss the 
Veteran's case and stated the following:

Based on the Veteran's history, records, 
and evaluation of service medical 
records, we consider that the Veteran's 
principal and most disabling condition is 
his characterological disorder, correctly 
evaluated and diagnosed in service.  We 
find that the Veteran has presented 
depressive symptomatology after his 
military discharge.

We consider that the Veteran's actions, 
emotional reactions, and symptomatology 
are primarily related to his personality 
disorder, diagnosed in service.

The diagnosis of adjustment disorder with 
depression given does not indicate a 
psychosis nor a personality disorder, but 
an Axis I condition that clearly reflects 
the short-term presentations of such 
depressive reaction after military 
service.

This VA examination, based on a review of relevant records, 
provides strong evidence against the claim.  It is clear and 
well-reasoned as well.  

As to the negative evidence, the Veteran underwent a VA 
psychiatric examination in April 2004.  The examiner 
specifically noted that he had reviewed the Veteran's 
complete claims folder and the electronic medical records 
prior to the actual evaluation.  After completing the 
examination, the evaluator provided the following diagnoses:

Axis I			Panic disorder with 
agoraphobia
			Major depressive disorder, 
        recurrent, severe, without 
psychotic 
        features
Axis II		Personality disorder, NOS.

The VA doctor stated that the Veteran's panic disorder did 
not manifest itself until 1993, a year after he was 
discharged from the Navy.  He further opined that the major 
depressive disorder did not manifest itself until 1997, five 
plus years after he was discharged.  The doctor found that 
the panic disorder and major depressive disorder were not 
related to the personality disorder or to the Veteran's 
military service.  This examination provides strong evidence 
against the theory of a superimposed disease or injury 
aggravating the Veteran's personality disorder defect during 
service.  This particular opinion was thorough, supported by 
an explanation, based on a review of the claims file, and 
supported by the evidence of record.  
  
Therefore, in this case, the Board finds that the negative 
opinions from the VA examiners denying the existence of a 
nexus, especially the April 2004 opinion, are more probative 
than the positive private opinions and SSA records that were 
not based on a review of the entire claims file, most 
importantly the Veteran's STRs.  In this regard, one of the 
factors for assessing the probative value of a medical 
opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Rather, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.

In this case, the October 1991 STR hospitalization report's 
reasoning as to why the Veteran's previously diagnosed 
psychiatric condition was being reclassified as a personality 
disorder, was an important consideration the Veteran's 
private physician, Dr. R.B., did not have access to.  In this 
regard, the Court has held that a medical examiner's 
conclusions were of "questionable probative value" when the 
examiner failed to consider certain relevant information.  
Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  So here, 
access to the entire claims folder, in particular the STRs, 
is an important factor in weighing the probative value of the 
negative and positive medical opinions.  In addition, Dr. 
R.B.'s language, reasoning, and conclusions in his January 
2004 opinion are not entirely clear or especially articulate.  
The Board finds that Dr. R.B.'s opinions regarding a nexus or 
aggravation to be less probative because they are less-
informed.  On the other hand, the April 2004 VA examiner 
thoroughly reviewed the Veteran's claims file including all 
clinical records prior to rendering an opinion as to 
etiology.  

In addition, since the Veteran was not diagnosed with a 
psychosis within one year after service, the Veteran is not 
entitled to application of the presumptive provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
Board emphasizes that although the Veteran is competent to 
report any symptoms of an acquired psychiatric disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his current psychiatric 
disorders, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a psychiatric disorder is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


